Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 2, 2021

                                      No. 04-20-00586-CV

                         Ryan JONES and Lake Flato Architects, Inc.,
                                       Appellants

                                                v.

                                      Selina MALONEY,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-17778
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due by February 1, 2021. On January 29, 2021, appellee
filed a motion requesting a fourteen day extension of time to file her brief. After consideration,
we GRANT the motion and ORDER appellee to file her brief by February 16, 2021.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court